        Case 1:20-cv-10910-ALC-JLC Document 27 Filed 03/26/21 Page 1 of 2


                                                                                             3/26/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
LEPOLD LANDAU,                                                 :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   20-CV-10910 (ALC) (JLC)
                                                               :
STEPHEN EINSTEIN &                                             :
ASSOCIATES, P.C., et al.                                       :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        As discussed at the conference today, plaintiff is directed to file a letter on the

docket no later than April 9 identifying the specific amount sought by plaintiff in

this action. The letter should also represent that the parties have met and

conferred about the requested relief and the possibility of settling the case.

        If the parties would like the Court’s assistance with settlement, they should

provide the Court with their availability for a settlement conference by filing a

letter-motion on the docket that indicates at least three dates that are mutually

convenient for the parties. Alternatively, counsel are free to e-mail my deputy

clerk, David Tam, at David_Tam@nysd.uscourts.gov to find a mutually convenient

date for the parties and the Court. In light of the COVID-19 pandemic, any

settlement conference in the foreseeable future will likely be conducted

telephonically. Using the Court’s conference line system, the Court will begin the

settlement conference in joint session with all parties on the line before breaking

into private session and speaking to the parties individually, as the technology the
      Case 1:20-cv-10910-ALC-JLC Document 27 Filed 03/26/21 Page 2 of 2




Court is using can facilitate breakout sessions with each side. If the parties wish to

provide a different platform for the settlement conference (such as Zoom, Skype, or

the equivalent) and not simply proceed telephonically they may so advise the Court

and the Court will then schedule a conference to discuss logistics.

      SO ORDERED.

Dated: March 26, 2021
      New York, New York




                                          2
